         Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 1 of 34




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          WACO DIVISION


POWERMAT TECHNOLOGIES
LTD., an Israel Limited Liability
Company,                               Case No. 6:21-cv-725

           Plaintiff,                  INJUNCTIVE RELIEF REQUESTED
v.
                                       JURY TRIAL DEMANDED
SHENZHEN KAIXINGHUI
TECHNOLOGY CO., LTD. d/b/a
YOOTECH,
A China corporation,

           Defendant.




                              COMPLAINT
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 2 of 34




                               I.    PARTIES

       1.      Plaintiff Powermat Technologies Ltd. (“Powermat”) is an Israel

limited liability company with its principal place of business located at 94 Derech

Shlomo Shmeltzer, Bldg. Alon B, Kiryat Arie, Petah Tivka 4970602, Israel.

Powermat is the owner of the intellectual property asserted against Defendant in

this action.

       2.      Upon information and belief, Defendant Shenzhen Kaixinghui

Technology Co., Ltd. d/b/a Yootech (“Yootech” OR “Defendant”) is a Chinese

corporation having its principle office at 2/F, G Bldg, Heng Chang Rong Xinghui

Science And Technology Industrial Park, No.52 Huaning Road, Xinshi

Community. Dalang Street, Longhua District, Shenzhen, Guangdong China.

                    II.   JURISDICTION AND VENUE

       3.      This action arises under the Patent Laws of the United States, 35

U.S.C. §§ 1 et seq., thus this Court has jurisdiction over the subject matter pursuant

to 28 U.S.C. §§ 1331 and 1338.

       4.      This Court has personal jurisdiction over the Defendant because

Defendant markets, distributes offers for sale and/or sells infringing products

throughout the United States including to customers within this judicial district.

This Court has also specific personal jurisdiction over Defendant, because, as

described more thoroughly herein, it purposefully availed itself to, and enjoys the

                                          2
           Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 3 of 34




benefits of, the laws of Texas, it had sufficient minimum contacts with the State of

Texas and this District, this action arises out of these contacts, and exercising

jurisdiction over Defendant would be reasonable and comport with the

requirements of due process.

      5.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 and

1400(b).

                       III.    FACTUAL BACKGROUND

A.    Asserted Intellectual Property

      6.    Powermat started in 2006 to change the way people consume power

by doing away with cables and providing seamless access to power anywhere and

anytime. Since then, Powermat has invested well over $100 Million in research

and development related to wireless charging. Powermat is one of the pioneers of

inductive charging.

      7.    Powermat has also participated in worldwide efforts to standardize

wireless charging including, for example, through the Wireless Power Consortium

(“WPC”) organization that created the Qi wireless charging standard (“Qi-

standard”). Powermat is identified on the WPC web site as one of the few entities

in the world having a licensing program related to the Qi-standard. The Qi-

standard is the most widely used wireless charging technology in the world for use

in consumer electronics and smartphones today.

                                         3
             Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 4 of 34




      8.      As a result of its innovative charging technology, Powermat has been

awarded a number of patents related to inductive charging.

      9.      U.S. Patent No. 9,006,937 (the “’937 patent”) titled “System and

Method for Enabling Ongoing Inductive Power Transmission” was duly and

legally issued on April 14, 2015. The ’937 Patent is a division of U.S. Patent No.

8,981,598 which was filed on August 9, 2011 and which is in turn a continuation-

in-part of U.S. Patent No. 8,188,619 which was filed on July 2, 2009. The ’937

Patent also claims priority to U.S. Provisional Application No. 61/129,526 which

was filed on July 2, 2008 and U.S. Provisional Application No. 61/129,859 which

was filed on July 24, 2008. A true copy of the ’937 Patent is attached hereto as

Exhibit A.

      10.     Powermat is the owner of all right, title and interest in the ’937 patent,

including the right to sue and recover for past infringement.

      11.     U.S. Patent No. 9,048,696 (the “’696 patent”) titled “Transmission-

Guard System and Method for an Inductive Power Supply” was duly and legally

issued on June 2, 2015. The ’696 Patent is a division of U.S. Patent No. 9,136,734

which was filed on September 16, 2010 and which in turn a continuation of

PCT/IL2008/0016141 which was filed on December 18, 2008. The ’696 Patent

also claims priority to U.S. Provisional Application No. 61/064,618 which was

filed on March 17, 2008, U.S. Provisional Application No. 61/129,526 which was

                                           4
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 5 of 34




filed on July 2, 2008, U.S. Provisional Application No. 61/129,859 which was filed

on July 24, 2008, and U.S. Provisional Application N. 61/129,970 which was filed

on Agust 4, 2008. A true copy of the ’696 Patent is attached hereto as Exhibit B.

      12.    Powermat is the owner of all right, title and interest in the ’696 patent,

including the right to sue and recover for past infringement.

      13.    U.S. Patent No. 9,099,894 (the “’894 patent”) titled “System and

Method for Coded Communication Signals Regulating Inductive Power

Trasnmission” was duly and legally issued on August 4, 2015. The ’894 Patent is a

division of U.S. Patent Application No. 8,981,598 which was filed on August 9,

2011 and which is in turn a continuation-in-part of U.S. Patent No. 8,188,619

which was filed on July 2, 2009. The ’894 Patent also claims priority to U.S.

Provisional Application 61/129,526 which was filed on July 2, 2008 and U.S.

Provisional Application No. 61/129,859 which was filed on July 24, 2008. A true

copy of the ’894 Patent is attached hereto as Exhibit C.

      14.    Powermat is the owner of all right, title and interest in the ’894 patent,

including the right to sue and recover for past infringement

 B. Defendant’s Infringing Products and Activities


      15.    Defendant markets, manufactures, distributes, imports, offers for sale,

sells, advertises, and promotes a “Yootech Wireless Charger, Qi-Certified 10W


                                          5
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 6 of 34




Max Fast Wireless Charging Pad Compatible with iPhone 12/12 Mini/12 Pro

Max/SE 2020/11 Pro Max,Samsung Galaxy S21/S20/Note 10/S10, AirPods Pro

(No AC Adapter)” on at least Amazon (see, https://www.amazon.com/Wireless-

Qi-Certified-Charging-Compatible-Qi-Enabled/dp/B079KZ49PJ) as shown in the

image below:




Upon information and belief, Defendant also sells this product at brick and mortar

stores throughout the United States. This charger shall be referred to as

“Defendant’s Product.”

      16.    Defendant’s Product is Qi-certified and therefore complies with the

Qi-standard. This is confirmed by the name of the product which states that it is




                                        6
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 7 of 34




“Qi-Certified” as well as by the product itself which contains the Qi logo as shown

in the image below:




      1.     U.S. Patent No. 9,006,937

      17.    Claim 1 of the ’937 patent reads:

             1. An inductive power receiver operable to receive power from
             at least one inductive power outlet and to provide power to an
             electric load, the inductive power receiver comprising:

             at least one secondary inductive coil for forming an inductive
             couple with at least one primary inductive coil associated with
             the at least one inductive power outlet;

             a signal transmitter operable to provide feedback signals for the
             inductive power outlet; and

             a regulator operable to compare power received by the
             inductive power receiver with reference values and to select
             instruction signals accordingly;

                                         7
               Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 8 of 34




                wherein the inductive power receiver is operable to send a
                perpetuation signal for the inductive power outlet when the
                power received lies within a permissible range of values, the
                perpetuation signal for instructing the inductive power outlet to
                continue driving the primary inductive coil at the same power
                level.

         18.    “An inductive power receiver operable to receive power from at least

one inductive power outlet and to provide power to an electric load, the inductive

power receiver” of Claim 1 constitutes the preamble of the claim and therefore it is

not a claim limitation. 1

         19.    Defendant’s Product contains “at least one secondary inductive coil

for forming an inductive couple with at least one primary inductive coil associated

with the at least one inductive power outlet.” As shown below, Section 2 of the Qi-

standard requires that Defendant’s Product include “at least one secondary

inductive coil for forming an inductive couple with at least one primary inductive

coil associated with the at least one inductive power outlet:”




1
    Even if considered a limitation it would be met by the Defendant’s product.
                                             8
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 9 of 34




      20.    Defendant’s Product contains “a signal transmitter operable to provide

feedback signals for the inductive power outlet.” As shown below, Section 2 of the

Qi-standard requires that Defendant’s Product include “a signal transmitter:”




And Section 5.3.4 of the Qi-standard requires that the signal transmitter “provide

feedback signals for the inductive power outlet” stating “In the power transfer

phase, the Power Receiver controls the power transfer from the Power Transmitter,

by means of control data that it transmits to the latter.”

                                           9
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 10 of 34




      21.     Defendant’s Product contains “a regulator operable to compare power

received by the inductive power receiver with reference values and to select

instruction signals accordingly.” Section 5.1 of the Qi-standard that Defendant’s

Product complies with states:

              The Power Receiver selects a desired Control Point—a desired
              output current and/or voltage, a temperature measured
              somewhere in the Mobile Device, etc. In addition, the Power
              Receiver determines its actual Control Point. Note that the
              Power Receiver may use any approach to determine a Control
              Point. Moreover, the Power Receiver may change the approach
              at any time during the power transfer phase. Using the desired
              Control Point an actual Control Point, the Power Receiver
              calculates a Control Error Value—for example simply taking
              the (relative) difference of the two output voltages or
              currents—such that the result is negative if the Power
              Receiver requires less power in order to reach it desired
              Control Point, and positive if the Power Receiver requires
              more power in order to reach its desired Control Point . . ..

(emphasis added).

      22.     Defendant’s Product meets the limitation “wherein the inductive

power receiver is operable to send a perpetuation signal for the inductive power

outlet when the power received lies within a permissible range of values, the

perpetuation signal for instructing the inductive power outlet to continue driving

the primary inductive coil at the same power level.” Section 5.3.4 of the Qi-

standard that Defendant’s Product complies with states that “[t]he Power Receiver

shall set the Control Error Value to zero if the actual Control Point is equal to the

desired Control Point” thus providing a perpetuation signal for inductive power
                                         10
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 11 of 34




when the power received lies within a permissible range of values and the

perpetuation signal for instructing the inductive power outlet to continue driving

the primary inductive coil at the same power level.”

      23.     Based on the foregoing, Defendant’s Product infringes at least Claim

1 of the ’937 Patent.


      2.      U.S. Patent No. 9,048,696

      24.     Claim 1 of the ’696 Patent reads:

              1. An inductive power outlet operable to transfer power to an
              inductive power receiver, said inductive power outlet
              comprising:

              a platform for supporting said inductive power receiver;

              at least one primary inductive coil embedded in said platform;

              an alignment mechanism configured to facilitate alignment
              between said primary inductive outlet and said inductive power
              receiver such that an inductive couple is formed between said
              primary inductive coil and a secondary inductive coil of said
              inductive power receiver, said inductive couple having a
              characteristic resonant frequency; and

              a driving circuit wired to said primary inductive coil, said
              driving circuit comprising a switching unit configured and
              operable to provide an oscillating driving voltage across said
              primary inductive coil such that a secondary voltage is induced
              in the secondary inductive coil;

              wherein said driving circuit is configured and operable to
              produce said oscillating driving voltage at a transmission
              frequency substantially different from said characteristic
              resonant frequency of said inductive couple.

                                         11
               Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 12 of 34




         25.     “An inductive power outlet operable to transfer power to an inductive

power receiver, said inductive power outlet” of Claim 1 constitutes the preamble of

the claim and therefore it is not a claim limitation.2

         26.     Defendant’s Product contains “a platform for supporting said

inductive power receiver” as shown in the image below:




In addition, Section 2 of the Qi-standard that Defendant’s Product complies with

provides that “Typically, a Base Station has a flat surface—referred to as the

Interface Surface—on top of which a user can place one or more Mobile Devices.”

         27.     Defendant’s Product contains “at least one primary inductive coil

embedded in said platform” as shown below:




2
    Even if considered a limitation it would be met by the Defendant’s product.
                                            12
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 13 of 34




      28.     Defendant’s Product contains “an alignment mechanism configured to

facilitate alignment between said primary inductive outlet and said inductive power

receiver such that an inductive couple is formed between said primary inductive

coil and a secondary inductive coil of said inductive power receiver, said inductive

couple having a characteristic resonant frequency.” Section 2 of the Qi-standard

that Defendant’s Product complies with provides that “there are two concepts for

horizontal alignment of the Primary Coil and Secondary Coil.” Section 2 of the Qi-

standard also shows that an inductive couple is formed between the primary

inductive coil and secondary inductive coil due to the horizontal alignment as

shown in the image below:




                                        13
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 14 of 34




Further, Section 3.2.11.1.4 of the Qi-standard provides that the couple has a

characteristic resonant frequency stating “Near resonance, the voltage developed

across the series capacitance can reach levels exceeding 100V pk-pk.”

      29.     Defendant’s Product contains “a driving circuit wired to said primary

inductive coil, said driving circuit comprising a switching unit configured and

operable to provide an oscillating driving voltage across said primary inductive

coil such that a secondary voltage is induced in the secondary inductive coil.”

Section 3.2.6.2 of the Qi-standard that Defendant’s Product complies with provides

that the “Power Transmitter design A6 uses a half-bride inverter to drive the

Primar Coil and a series capacitance.” This section also provides the following

diagram of this design:




                                        14
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 15 of 34




By using this design, the driving circuit has a switching unit configured and

operable to provide an oscillating driving voltage across said primary inductive

coil such that a secondary voltage is induced in the secondary inductive coil.

      30.     Defendant’s Product meets the limitation “wherein said driving circuit

is configured and operable to produce said oscillating driving voltage at a

transmission frequency substantially different from said characteristic resonant

frequency of said inductive couple.” Section 3.2.6.2 of the Qi-standard that

Defendant’s Product complies with states that “the Operating Frequency range of

the half-bridge inverter is fop= 115…205 kHz (see Qi standard, Part 4, section

2.2.6.2). A higher Operating Frequency or lower duty cycle result in the transfer of

a lower amount of power . . .. When a type A6 power Transmitter first applies a

Power Signal (Digital Ping; see Section 5.2.1), it shall use an initial Operating

Frequency of 175kHz (and a duty cycle of 50%).” Thus, by complying with the Qi-

standard, Defendant’s Product is configured and operable to produce said


                                         15
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 16 of 34




oscillating driving voltage at a transmission frequency substantially different from

said characteristic resonant frequency of said inductive couple.

      31.     Based on the foregoing, Defendant’s Product infringes at least Claim

1 of the ’696 Patent.


      3.      U.S. Patent No. 9,099,894

      32.     Claim 1 of the ’894 Patent reads:

              1. A signal reception circuit for an inductive power outlet
              operable to regulate inductive power transmission across an
              inductive power coupling, the inductive power coupling
              comprising at least one primary inductive coil associated with
              the inductive power outlet and a secondary inductive coil
              associated with an inductive power receiver, the inductive
              power outlet comprising:

              the at least one primary inductive coil connectable to a power
              supply;

              at least one driver configured to provide an oscillating voltage
              across the at least one primary inductive coil; and

              the signal reception circuit;

              wherein the signal reception circuit comprises a monitor wired
              to the at least one primary inductive coil, the monitor
              configured to detect at least one coded signal generated by a
              signal transmission circuit of the inductive power receiver
              connecting an electrical element to the secondary inductive coil;
              the at least one coded signal detectable as a pulse in primary
              voltage or primary current, the pulse having an identifiable
              characteristic frequency.




                                              16
               Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 17 of 34




         33.     “A signal reception circuit for an inductive power outlet operable to

regulate inductive power transmission across an inductive power coupling

comprising at least one primary inductive coil associated with the inductive power

outlet and a secondary inductive coil associated with an inductive power receiver,

the inductive power outlet,” of Claim 1 constitutes the preamble of the claim and

therefore it is not a claim limitation.3

         34.     To the extent “at least one primary inductive coil associated with the

inductive power outlet” constitutes a claim limitation, Defendant’s Product meets

this limitation. Section 2 of the Qi-standard that Defendant’s Product complies

with shows that Defendant’s product contains a primary inductive coil that is

associated with a power transmitter as shown below:




         35.     Defendant’s Product contains “at least one primary inductive coil

connectable to a power supply” as shown below:




3
    Even if considered a limitation it would be met by the Defendant’s product.
                                            17
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 18 of 34




In addition, Section 2 of the Qi-standard that Defendant’s Product complies with

shows that this primary inductive coil is connectable to a power supply (aka the

Power Transmitter):




      36.     Defendant’s Product contains “at least one driver configured to

provide an oscillating voltage across the at least one primary inductive coil.” In the

image below, the FETs operate as a driver of the voltage to the coil and resonant

capacitors, which are marked by red squares.



                                         18
         Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 19 of 34




These drivers cause the voltage to oscillate at around 128 KHz. The tests

performed on the Defendant's Product show that the voltage oscillates at 127 kHz

as shown in the test equipment output produced below:




                                      19
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 20 of 34




      37.     Defendant’s Product contains a “signal reception circuit.” Section

3.2.6 of the Qi-standard that Defendant’s Product complies with requires use of a

Control and Communications Unit with the Power Transmitter in the Base Station

which receives feedback signals from the inductive power receiver as shown in the

diagram below:




                                       20
          Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 21 of 34




In addition, Defendant’s Product includes the label CV90326L. The controller data

sheet associated with this part also includes a signal detector as shown in the image

below:




Testing of Defendant’s Product also confirms that Defendant’s Product receives

signals, as shown in diagram below, which shows the extracted received signal on
                                         21
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 22 of 34




the output of envelope detection circuit and on entry to the controller. The blue line

shows the current signal of the receiver with data modulated on it and the yellow

line shows output of the envelope detection circuit of the transmitter:




      38.     Defendant’s Product meets the “wherein the signal reception circuit

comprises a monitor wired to the at least one primary inductive coil” limitation.

Section 5.3.4 of the Qi-standard that Defendant’s Product complies with provides

that “The Power Receiver shall set the Control Error Value to zero if the actual

Control Point is equal to the desired Control Point. The Power Receiver shall set

the Control Error Value to a negative value to request a decrease of the Primary

Cell current. The Power Receiver shall set the Control Error Value to a positive


                                         22
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 23 of 34




value to request an increase of the Primary Cell Current. Thus, the signal reception

circuit must be able to monitor the primary induction coil. The signal reception

circuit including the monitor in the Defendant's Product is on a single circuit board

that also includes the primary coil and the primary coil and the signal reception

circuit are electrically connected (wired) on the board as shown in the image

below:




      39.     Defendant’s Product meets “the monitor configured to detect at least

one coded signal generated by a signal transmission circuit of the inductive power

receiver connecting an electrical element to the secondary inductive coil”

limitation. Section 5.3.4 of the Qi-standard that Defendant’s Product complies with

provides that “In the power transfer phase, the Power Receiver controls the power
                                         23
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 24 of 34




transfer from the Power Transmitter by means of control data that it transmits to

the latter. For this purpose, the Power Receiver shall submit . . . packets.” Thus, the

signal reception circuit of the Defendant's Product is configured to detect the coded

signals generated by the transmission circuit of the inductive power receiver.

      40.       Defendant’s Product meets “the at least one coded signal detectable as

a pulse in primary voltage or primary current, the pulse having an identifiable

characteristic frequency” limitation. This is confirmed by a test of Defendant’s

Product in which a test receiver sending Control Error 0 command every 100

milliseconds was placed on the transmitter. As can be seen the instruction signals

are received and decoded in parallel with the carrier signal of the primary coil

being active:




                                           24
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 25 of 34




      41.     Based on the foregoing, Defendant’s Product infringes at least Claim

1 of the ’894 Patent.

C.    Defendant’s Additional Infringing Products

      42.     In addition to Defendant’s Product, Defendant also sells the following

products which practice the Qi standard:

            • Yootech wireless charger qi-certified 7.5w wireless charging

              compatible with iphone xs max/xr/xs/x/8plus,10w for galaxy galaxy

              s10/s10 plus/s10e/s9 which is sold on at least walmart.com;




                                           25
Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 26 of 34




• Yootech wireless charger qi-certified 7.5w wireless charging

  compatible with iphone xs max/xr/xs/x/8/8 plus, 10w for galaxy note

  9/s9/s9 plus which is sold on at least walmart.com;

• Yootech fast wireless charger, 10w qi-certified wireless charging

  stand,7.5w compatible with iphone xr/xs max/xs/x/8/8 plus, 10w fast

  charging galaxy s10/s10 plus/s10e/s9 which is sold on at least

  walmart.com;

• Yootech Wireless Charger Qi-Certified 10W Max Wireless Charging

  Stand, Compatible with iPhone SE 2020/11/11 Pro/11 Pro Max/XS

  MAX/XR/XS/X/8, Galaxy S20/Note 10 Plus/S10/S10 Plus which is

  sold on at least walmart.com;

• Yootech wireless charger qi-certified 7.5w wireless charging stand

  compatible with iphone xsmax/xr/xs/x/8/8 plus, 10w for galaxy

  s10/s10 plus/s10e/s9 which is sold on at least walmart.com;

• Yootech wireless charger qi-certified 7.5w wireless charging stand

  compatible with iphone xsmax/xr/xs/x/8/8 plus, 10w for galaxy

  s10/s10 plus/s10e/s9 which is sold on at least walmart.com;

• Yootech wireless charger, qi-certified 10w max wireless charging

  stand with qc3.0 ac adapter, compatible with iphone 11/11 pro/11 pro



                             26
Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 27 of 34




   max/xs/xr/xs max/x/8, galaxy note 10/note 10 plus/s10/s9/s8 which is

   sold on at least walmart.com;

• Yootech wireless charging bundle, qi-certified wireless charging pad

   stand, compatible with iphone xs max/xr/xs/x/ 8/plus/galaxy s10/s10

   plus/s10e/s9 and more which is sold on at least walmart.com;

• Yootech Wireless Charger, Qi-Certified 10W Max Fast Wireless

   Charging Pad Compatible with iPhone 12/12 Mini/12 Pro Max/SE

   2020/11 Pro Max, Samsung Galaxy S21/S20/Note 10/S10,AirPods

   Pro which is sold on at least amazon.com;

• Yootech Wireless Charger,Qi-Certified 10W Max Wireless Charging

   Stand, Compatible with iPhone 12/12 Pro/12 Mini/12 Pro Max/SE

   2020/11 Pro Max, Galaxy S21/S20/Note 10 Plus/S10 Plus which is

   sold on at least amazon.com;

• Yootech [2 Pack] Wireless Charger Qi-Certified 10W Max Wireless

   Charging Stand, Compatible with iPhone 12/12 Pro/12 Mini/12 Pro

   Max/SE 2020/11 Pro Max, Galaxy S21/S20/Note 10/S10 Plus which

   is sold on at least amazon.com;

• Yootech Wireless Charger, Qi-Certified 10W Max Fast Wireless

   Charging Pad Compatible with iPhone 12/12 Mini/12 Pro Max/SE



                              27
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 28 of 34




              2020/11 Pro Max, Samsung Galaxy S21/S20/Note 10/S10,AirPods

              Pro which is sold on at least amazon.com; and

            • Yootech [2 Pack] Wireless Charger,Qi-Certified 10W Max Fast

              Wireless Charging Pad Compatible with iPhone 12/12 Mini/12 Pro

              Max/SE 2020/11 Pro Max,Samsung Galaxy S21/S20,AirPods Pro

              which is sold on at least amazon.com.

These products shall be referred to as “Defendant’s Additional Products.”

      43.     On information and belief, Defendant’s Additional Products operate

in the same manner as Defendant’s Product and therefore also infringe the ’937,

’696, and ’894 Patents for the reasons explained above.

D.    Defendant’s Knowledge of the Patents-in-Suit

      44.     In or around August 2020, Powermat sent a letter to Defendant

informing Defendant of the existence of the patents-in-suit, that their products

were covered by these patents, and informing Defendant that it needed a license to

the patents. A true and correct copy of this letter is attached hereto as Exhibit D. In

or around September 2020, Yootech acknowledged that it had received

Powermat’s letter. A true and correct copy of this correspondence is attached

hereto as Exhibit E.

      45.     Thus, Defendant has had actual knowledge of the patents-in-suit since

at least August 2020.

                                          28
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 29 of 34




                           IV.   CLAIMS FOR RELIEF

             Count I: Infringement of U.S. Patent No. 9,006,937


      46.     Powermat realleges the preceding paragraphs as though set forth fully

herein.

      47.     By making, using, offering for sale, and/or selling Defendant’s

Product and Defendant’s Additional Products in the United States, Defendant is

infringing at least claim 1 of the ’937 Patent, under at least 35 U.S.C. § 271(a)

either literally or under the doctrine of equivalents as explained above.

      48.     Defendant’s activities also constitute infringement of other claims of

the ’937 patent. Powermat has suffered damages as a result of the infringing

activities of Defendant, and Powermat will continue to suffer damages as along as

those infringing activities continue.

      49.     Even though Defendant has notice of the ’937 patent, Defendant

continued its infringement of the ’937 patent thereafter. Defendant’s infringement

has been willful, wanton and deliberate.

      50.     Powermat has suffered damages as a result of the infringing activities

of Defendant and will continue to suffer such damages as long as those infringing

activities continue.

      51.     Powermat has been, and will continue to be, irreparably harmed by

Defendant’s infringing conduct unless Defendant is enjoined by this Court.
                                           29
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 30 of 34




      52.     Powermat has no adequate remedy at law.

             Count II: Infringement of U.S. Patent No. 9,048,696


      53.     Powermat realleges the preceding paragraphs as though set forth fully

herein.

      54.     By making, using, offering for sale, and/or selling Defendant’s

Product and Defendant’s Additional Products in the United States, Defendant is

infringing at least claim 1 of the ’696 Patent, under at least 35 U.S.C. § 271(a)

either literally or under the doctrine of equivalents as explained above.

      55.     Defendant’s activities also constitute infringement of other claims of

the ’696 patent. Powermat has suffered damages as a result of the infringing

activities of Defendant, and Powermat will continue to suffer damages as along as

those infringing activities continue.

      56.     Even though Defendant has notice of the ’696 patent, Defendant

continued its infringement of the ’696 patent thereafter. Defendant’s infringement

has been willful, wanton and deliberate.

      57.     Powermat has suffered damages as a result of the infringing activities

of Defendant and will continue to suffer such damages as long as those infringing

activities continue.

      58.     Powermat has been, and will continue to be, irreparably harmed by


                                           30
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 31 of 34




Defendant’s infringing conduct unless Defendant is enjoined by this Court.

      59.     Powermat has no adequate remedy at law.

             Count III: Infringement of U.S. Patent No. 9,099,894


      60.     Powermat realleges the preceding paragraphs as though set forth fully

herein.

      61.     By making, using, offering for sale, and/or selling Defendant’s

Product and Defendant’s Additional Products in the United States, Defendant is

infringing at least claim 1 of the ’894 Patent, under at least 35 U.S.C. § 271(a)

either literally or under the doctrine of equivalents as explained above.

      62.     Defendant’s activities also constitute infringement of other claims of

the ’894 patent. Powermat has suffered damages as a result of the infringing

activities of Defendant, and Powermat will continue to suffer damages as along as

those infringing activities continue.

      63.     Even though Defendant has notice of the ’894 patent, Defendant

continued its infringement of the ’894 patent thereafter. Defendant’s infringement

has been willful, wanton and deliberate.

      64.     Powermat has suffered damages as a result of the infringing activities

of Defendant and will continue to suffer such damages as long as those infringing

activities continue.


                                           31
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 32 of 34




      65.     Powermat has been, and will continue to be, irreparably harmed by

Defendant’s infringing conduct unless Defendant is enjoined by this Court.

      66.     Powermat has no adequate remedy at law.




                                PRAYER FOR RELIEF

      WHEREFORE, Powermat prays for judgment against Defendant as

follows:

      A.      A determination that Defendant has infringed U.S. Patent No.

9,006,937 literally or under the doctrine of equivalents;

      B.      A determination that Defendant has infringed U.S. Patent No.

9,048,696 literally or under the doctrine of equivalents;

      C.      A determination that Defendant has infringed U.S. Patent No.

9,099,984 literally or under the doctrine of equivalents;

      D.      Awarding Plaintiff its damages, together with prejudgment interest

and costs, and increasing those damages to three times the amount found or

assessed as provided by 35 U.S.C. § 284;

      E.       A determination that this case is exceptional within the meaning of

35 U.S.C. § 285, and awarding Plaintiff reasonable attorneys’ fees and costs and

disbursements in this action;



                                         32
            Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 33 of 34




       F.     Preliminary and permanently enjoining and restraining Defendant, its

officers, directors, employees, agents, servants, successors, and assigns, and any

and all persons acting in privity or in concert with Defendant from further

infringement of U.S. Patent No. 9,006,937;

       G.     Preliminary and permanently enjoining and restraining Defendant, its

officers, directors, employees, agents, servants, successors, and assigns, and any

and all persons acting in privity or in concert with Defendant from further

infringement of U.S. Patent No. 9,048,696;

       H.     Preliminary and permanently enjoining and restraining Defendant, its

officers, directors, employees, agents, servants, successors, and assigns, and any

and all persons acting in privity or in concert with Defendant from further

infringement of U.S. Patent No. 9,099,894;

       I.     An award of Plaintiff’s taxable costs of this civil action, including

interest;

       J.     An award of any additional costs and disbursements incurred as a

result of bringing this action; and

       K.     Any such other, further, and additional relief that the Court deems

reasonable.




                                        33
           Case 6:21-cv-00725 Document 1 Filed 07/14/21 Page 34 of 34




                                 JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a jury trial on all issues

triable by a jury.

Date: July 14, 2021.                   Respectfully submitted,

                                       /s/ Charles Ainsworth
                                       Charles Ainsworth
                                       State Bar No. 00783521
                                       PARKER, BUNT & AINSWORTH, P.C.
                                       100 E. Ferguson, Suite 418
                                       Tyler, TX 75702
                                       903/531-3535
                                       charley@pbatyler.com

                                       Mark A. Cantor (MI Bar #P32661)
                                       Marc Lorelli (MI Bar #P63156)
                                       Rebecca J. Cantor (MI Bar #P76826)
                                       BROOKS KUSHMAN P.C.
                                       1000 Town Center, 22nd Floor
                                       Southfield, MI 48075
                                       Telephone: (248) 358-4400
                                       Fax: (248) 358-3351
                                       mcantor@brookskushman.com
                                       mlorelli@brookskushman.com
                                       rcantor@brookskushman.com

                                       Attorneys for Plaintiff




                                         34
